Citation Nr: 0413857	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-25 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi




THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).




ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1966 to December 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2002 RO decision which denied service connection 
for PTSD.


FINDINGS OF FACT

The veteran has an acceptable diagnosis of PTSD which is 
linked to a corroborated stressor during his active service.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from April 
1966 to December 1969.  Service records show that he was 
stationed in Vietnam from March 1968 to March 1969.  His 
principal duty assignment in Vietnam was that of a security 
policeman.  The service records disclose no combat 
decorations or other evidence of combat.  His service medical 
records contain no indication of a psychiatric disorder.

VA outpatient treatment records from September 2000 note an 
assessment of depression.  Records from December 2000 show 
complaints of depression and nightmares and difficulty 
sleeping.  The veteran indicated that he was very anxious, 
and said that he thought a lot about Vietnam when he was 
feeling depressed.  It was noted that he had been taking 
Paxil for the previous year.  Diagnoses of chronic PTSD and 
depression were made at this time.  Records from February 
2001 show reports of increased thoughts of Vietnam after 
taking pain medication, and continued difficulty sleeping.  
It was noted that his nightmares had decreased, but he was 
feeling frustrated over not being able to do the things he 
used to do.  The examiner's diagnoses included chronic PTSD 
related to duties in a combat zone, with some associated 
depression which was exacerbated by chronic pain.  

In March 2001, the veteran filed his claim for service 
connection for PTSD.

In April 2001, the veteran submitted a PTSD questionnaire.  
He stated that he was in Vietnam from 1968 to 1969, and was a 
part of the Third Security Police.  He reported that while 
stationed at Bien Hoa Air Base in Vietnam he was subjected to 
rocket and mortar attacks on multiple occasions.  He said 
that he became scared and nervous whenever base sirens 
sounded, and indicated that he frequently saw movement beyond 
the fence line when he was working in the guard towers at the 
perimeter of the base.  He reported that in January or 
February of 1969 the base was attacked on the ground through 
the front gate.  He indicated that he had nightmares about 
the rocket and mortar attacks, and said that he was on 
medication for depression and nightmares.

VA outpatient records from April 2001 continue to show a 
diagnosis of PTSD.

In September 2001, the veteran was given a VA PTSD 
examination.  He stated that his unit was the 3rd Security 
Police Squadron, and said that he started off in Phan Rang 
and was there for three months before going to Bien Hoa Air 
Base.  He said that he came under regular rocket and mortar 
attacks.  He reported that a friend of his was killed during 
a rocket attack.  He said that his most stressful event was 
when the enemy attacked by ground in February 1969.  He 
reported that he lost a lot of friends in this attack, and 
killed two people himself.  He said that shortly after the 
war he was experiencing anxiety and having crying spells.  He 
indicated that currently he had difficulty sleeping and had 
nightmares two or three times each week.  He said he had 
flashbacks and experienced intrusive thoughts about the year 
he was in Vietnam.  He reported that he had short 
concentration, was easily angered, and was hypervigilant.  He 
said that he spent a good deal of his time alone, and had a 
difficult time getting along with people.  He indicated his 
belief that his symptoms had become worse since the terrorist 
attacks on September 11.  He reported that he had not been 
hospitalized for psychiatric illness, but had been taking 
Paxil for the previous three years.  Following mental status 
examination, the examiner's impression was chronic PTSD.  The 
examiner noted that the veteran had been exposed to many 
stressful events in Vietnam.

VA outpatient treatment records from October 2001 show the 
veteran reporting anxiety attacks since the September 11 
terrorist attacks.  He said that he was hardly ever sleeping, 
and reported increased arousal symptoms.  It was noted that 
he was easily irritated, and had trouble expressing feelings 
of affection to his kids.  The examiner's diagnoses included 
chronic PTSD related to duties in a combat zone, with 
associated depression exacerbated by chronic pain.  Records 
from January 2002 note improvement with his sleep 
difficulties, but indicate that he was anxious and continued 
to have obsessions.  Hypervigilance and hyperarousal were 
noted as remaining high, and chronic PTSD was again 
diagnosed.  

In March 2002, the U.S. Armed Services Center for Unit 
Records Research (CURR) submitted historical reports of the 
3rd Tactical Fighter Wing, the higher headquarters of the 
35th/3rd Security Police Squadron, from January to December 
1969.  These records show a heavy rocket attack being 
launched on Bien Hoa Air Base in February 1969.  The 
veteran's service personnel records show that he was with the 
3rd Security Police Squadron, and was in stationed at Bien 
Hoa Air Base from July 1968 to March 1969.

VA outpatient treatment records dated in June 2002 note fewer 
nightmares but marked hypervigilance.  The veteran was also 
indicated as being easily frustrated and irritated.  Chronic 
PTSD was continued as a diagnosis.  In February 2003 he was 
noted as being very nervous, with complaints of episodic 
onset of tremors.  He said he was easily frustrated, and had 
difficulty getting along with people other than his wife.  
Chronic PTSD was again the diagnosis.  Notes from August 2003 
show difficulty with insomnia, and he indicated that he was 
having more anxiety and intrusive thoughts about his Vietnam 
service.  His tremors were indicated as being helped with 
medication, and chronic PTSD was again indicated.  In 
December 2003 he was noted as reliving traumatic memories 
over and over.  He was very sensitive, and was increasingly 
unable to put the past behind him.  The examiner commented 
that he was having a severe exacerbation of his PTSD 
symptoms, and again diagnosed chronic PTSD.

In a letter dated in January 2004, the veteran's wife 
described his PTSD symptoms and said he had changed 
drastically since his Vietnam service.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for service 
connection for PTSD.  Relevant medical and other records have 
been obtained and a VA examination has been provided.  The 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

PTSD was diagnosed at the veteran's 2001 VA examination, and 
numerous other medical records dated into 2003 include a PTSD 
diagnosis.  Clinicians link the PTSD to claimed Vietnam 
stressors.  However, regardless of diagnosis, service 
connection for PTSD also requires sufficient proof of a 
service stressor.

The veteran served in the Air Force in Vietnam, and his 
service records show that his principal duty assignment was 
that of a security policeman.  Service records show no combat 
decorations or other evidence of participation in combat.  As 
it is not shown the veteran engaged in combat, his assertions 
of service stressors are not sufficient to establish the 
occurrence of such events.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  Under DSM-
IV, concerning a diagnosis of PTSD, a sufficient stressor is 
one in which a person has been exposed to a traumatic event 
in which the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others; and the person's response 
involved intense fear, helplessness, or horror.  See 38 
C.F.R. § 4.125; Cohen, supra.

A recent court decision indicates that a rocket or mortar 
attack at a large base in Vietnam may be a sufficient PTSD 
stressor, and a veteran's claimed personal exposure to the 
attack will be satisfactorily corroborated by his presence 
with his unit which was known to be generally exposed to the 
attack.  Pentecost, supra.  One of the veteran's claimed 
Vietnam stressors includes rocket or mortar attacks.  
Documents obtained from CURR verify an episode in February 
1969 in which the veteran's unit (the 3rd Security Police 
Squadron) was associated with the 3rd Tactical Fighter Wing 
when the 3rd Tactical Fighter Wing was subjected to a heavy 
rocket attack at Bien Hoa Air Base.  A number of the 
veteran's other claimed Vietnam stressors have not been 
verified, but the rocket/mortar attack stressor is 
corroborated.  In the spirit of the holding in Pentecost, the 
Board finds there is sufficient credible supporting evidence 
of a PTSD-related stressor in Vietnam. 

In sum, all elements for service connection for PTSD are 
established.  The Board concludes that PTSD was incurred in 
service, and service connection for such is granted.  The 
benefit-of-the-doubt rule has been applied in reaching this 
decision.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is granted.




	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



